 
 
IV 
108th CONGRESS
2d Session
H. RES. 510 
IN THE HOUSE OF REPRESENTATIVES 
 
February 3, 2004 
Mr. Kildee submitted the following resolution; which was referred to the Committee on Ways and Means
 
RESOLUTION 
Expressing the sense of the House of Representatives with respect to free trade negotiations that could adversely impact the sugar industry of the United States. 

Whereas the President has concluded negotiations with El Salvador, Guatemala, Honduras, and Nicaragua to form a Central American Free Trade Agreement (referred to in this resolution as CAFTA), and is seeking to incorporate Costa Rica and the Dominican Republic into that agreement;
Whereas CAFTA seeks to provide those countries with increased access to the United States sugar market;
Whereas simultaneously, the Administration has embarked on a multitude of free trade agreements with major sugar producing nations such as Australia, members of the South Africa Customs Union, Thailand, nations of the Western Hemisphere, and others, and has made it clear that access to the United States sugar market is on the negotiating table;
Whereas the United States sugar market is already oversupplied, with declining consumption forcing domestic sugar producers to store extremely high quantities of sugar;
Whereas significant increases in sugar imports under CAFTA and other trade agreements currently under negotiation could render inoperable basic elements of the United States sugar program enacted under the Farm Security and Rural Investment Act of 2002 (Public Law 107–171);
Whereas effects on the United States sugar program would wreak havoc in the United States sugar industry, and result in the loss of thousands of jobs and farms involved in sugar production in 19 States across the country; and
Whereas any constructive effort to address distortion in the world sugar market should be handled multilaterally through the World Trade Organization, in a manner that addresses comprehensively and simultaneously the sugar subsidy programs of all major world producers, and should not be handled through bilateral or regional agreements: Now, therefore, be it 
 
 That it is the sense of the House of Representatives that—
(1)the President should renegotiate provisions of CAFTA relating to access to the United States sugar market, so as to grant no greater access to the United States sugar market than is currently enjoyed by the signatories to the agreement; and
(2)the President should not include sugar as an element of negotiations in any bilateral or regional free trade agreement. 
 
